Exhibit 10.3

Schedule of December 2008 Retention Plan Awards to Named Executive Officers

The following awards were made on November 4, 2008 to GTC’s named executive
officers under the GTC Biotherapeutics December 2008 Retention Plan, subject to
shareholder approval, which was obtained on December 10, 2008.

 

Named Executive Officer

   Number of Stock
Options Granted on
December 10, 2008

Geoffrey F. Cox

   160,000

John B. Green

   100,000

Harry M. Meade

   100,000

Daniel S. Woloshen

   100,000